Title: To George Washington from Joseph Reed, 11 September 1782
From: Reed, Joseph
To: Washington, George


                        
                            Dear SirSeptember 11, 1782
                        
                        After the Services, Sufferings & Anxieties of the Winter 1776 I little expected that Persons would be selected as the Season of my greatest  Reprsent that I should stand publickly charged with not only meditating but actually expressing Intentions of deserting to the Enemy: Yet, Sir, so it is not mere News Paper Abuse or transient Report but actually countenanced & supported by a Person of some Rank & Appearance in the World: Having never ask’d or received any publick Favors or Props from Congress, conscious of my own Integrity & deeply wounded with the cruel Suggestion I must appeal to your Justice & Candour—& most earnestly request you would by the Bearer who goes express for the Purpose favour me with a few Lines expressive of your Sense of my Conduct in the Fall & Winter of the Year 1776—& particularly whether you are heard or at any Time entirtained Doubt of my Fidelity—And whether under the Communications made to me of our military Operations an apprehended Treachery in my Past, could not have made me a very dangerous character I would farther by you would permit my making Use of sundry Letters I have received form you at a Time, when you appeared to repose an unreserved Confidence in me & of which I can appeal to that God who knows the Secrets of all Hearts (I was not in Point of Intigrity) unworthy.As I never availed myself of your Excells Friendship to seek for Honour or Profit or even for the Reparation of Losses actually sustained in the Service I have the fullest confidence that you will most chearfully comply with this to me most intresting Request & should you descend to particulars you will be pleased to point them to the Period which intirvend between our Retreat from Hackensaik & the Revival of our Affairs at Princeton.I shall make no other Use of any Communications I now have or you may favour me with them may vindicate of my own Character against the malignant Imputations which—of intending a—Defection to the Enemy. And am with the greatest respect Your Excellency’s Humble servant
                        
                            Joseph Reed
                        
                    
   My Memory suggest to me a Letter I wrote your Excelly from Bristol containing Reasons for an Attack on the Enemy if that Letter can be obtained I am persuaded it contains sentiments of a very different Nature from those of which I complain & could be particularly useful.
